         Case 1:20-cr-00328-PAC Document 16
                                         15 Filed 10/06/20
                                                  10/05/20 Page 1 of 1




                               PELUSO & TOUGER, LLP
                                70 LAFAYETTE STREET
                              NEW YORK, NEW YORK 10013
                                 PelusoandTouger.com

                                                             Ph. No. (212) 608-1234
                                                             Fax No. (212) 513-1989




                                                         10/6/2020
By ECF
                                                         The October 14 sentencing is
October 5, 2020
                                                         adjourned to November 18 at
Honorable Paul A. Crotty                                 11 AM. SO ORDERED.
United States District Court Judge
Southern District of New York
500 Pearl St.
New York, New York 10007

       Re: United States v. Shawn Gayle,
           20 CR 328 (PAC)

Your Honor,

        Mr. Gayle is scheduled to be sentenced by this Court on October 14, 2020. I am writing
to most respectfully request an adjournment of the Sentencing hearing until a date in mid
November that is convenient for the Court. The reason the adjournment is necessary is that the
defense sentencing specialist has had a hard time gathering all of the necessary documents
related to Mr. Gayle and the MCC has cancelled or just not put through numerous phone
conferences that were scheduled with Mr. Gayle. Thus, our sentence specialist believes her
report will not be completed until early November. I have spoken with the Government and they
have no objection to this request.

Thank you very much for your consideration in this matter.

                                                   Respectfully yours,
                                                   David Touger
                                                   David Touger
